Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3-4 recite “the connections”.  Examiner is unsure whether these connections are one of the original “at least three connections” or whether they are just additional connections.  Examiner will assume the latter but requests clarification.  Further, in claims 5-6, Applicant recites “a thread” for the common screw.  Examiner is unsure whether this phrasing means the actual thread upon the screw or the complimentary thread provided on the housing into which the screw.  Examiner will assume the former but requests clarification from Applicant.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruf (US 4,716,735).
Claim 1:  Ruf discloses a turbocharger for an internal combustion engine (see Fig. 1-2) comprising at least three connections (note flow connections at 15-17) for respective lines (note flow lines of 8-10), wherein the at least three connections are arranged on the same side of the turbocharger (Figs. 1-2), and the turbocharger is designed such that the lines are mountable at the at least three connections with a single common screw (Examiner views this phrasing broadly to mean that the structure, namely 1, facilitating fluid connection at and between 8-10 with 15-17 has the capability of being mounted against 12 firstly with the single screw near 19).
Claim 14:  Ruf further discloses a motor vehicle comprising the turbocharger according to claim 1 (see col. 1, lines 5-6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cox (EP2042706A2) in view of Koslik (DE3533419A1).
Claim 1:  Cox discloses a turbocharger (10, 12) for an internal combustion engine (38) comprising at least three connections for respective lines (24, 26, 28,30), wherein the at least three connections are arranged on the same side of the turbocharger (Fig. 2), and the turbocharger is designed such that the lines are mountable at the at least three connections with common screws (Fig. 2, via bolt holes 36).
Cox does not disclose a mounting using only a single screw as the removable flange/plate attachment requires two screws for removal and interior access.  Koslik, however teaches a removable flange/plate (23) using only a single screw opposite a bayonet lock interface (9/11/19/21) in order to make for easier removal/access (see Abstract/Title).  It would have been obvious before the effective filing date of the invention to utilize the screw/bayonet interface of Koslik in place of the multiple screw arrangement in Cox in order to make for easier removal/access.
Claim 2:  Cox and Koslik teach the previous limitations.  Cox further discloses that the at least three connections are arranged on a bearing housing (18) of the turbocharger.
Claims 3-4:  Cox and Koslik teach the previous limitations.  Cox, as modified by Koslik, teaches at least a first one of the connections has a protrusion (Koslik’s protrusion at 3 which possesses the locking hole 9 would be part of the connection by which the lines of Cox would be affixed into place) beneath which a first flange (Koslik’s flange at 19 would instruct the end of Cox’s existing flange, which can be attributed to a 
Claims 5-6:  Cox and Koslik teach the previous limitations.  Cox, as modified by Koslik, teaches that a thread for the common screw is provided between a second one of the connections and a third one of the connections (see Fig. 2, as can be appreciated from the cylindrical screw hole at 36, and acknowledging that claims 5-6 recites “the connections” that could be interpreted as being in addition to the specific three connections discussed in claim 1, Examiner notes that there are additional “second” connections at 24a, 28a, 34, etc. and opposite additional “third” connection locations upon 32, between which connections the screw’s thread will be situated.  
Claims 7-8:  Cox and Koslik teach the previous limitations.  Cox, as modified by Koslik, teaches that the first connection (30a) and the third (28a) connection are designed as water connections for a cooling of the turbocharger, and the second connection (24a/26a) is designed as an oil connection for a lubrication of the turbocharger.

Allowable Subject Matter
Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 9-10, while the prior art of record discloses or reasonably .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746